 

Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 1 of 61 PagelD #: 6743

CONTINUED FROM PAGE 12

We equivocated. In our opening, we told the jury we
were here to defend the Harran Transportation Com-
pany. Even if Izzo did abuse the children, the bus com-
pany did no wrong. This was also the position taken by
the Hicksville School District.

The defense that Izzo didn’t do it was carried by his
counsel, Pat Crowe, who made a riveting opening. He
promised to prove that Izzo’s plea of guilty was a lie.
And he would explain why Izzo pled guilty when in
fact he was not guilty.

The testimony began. The children would testify as
to these horrific events. The jurors would be sympa-
thetic. Maybe no questions should be asked of the chil-
dren by the defense counsel.

Harran was the first-named defendant. That meant I
was first to cross-examine. I could say “no questions”
when the children testified. But something wouldn't let
me do that. I now firmly believed the abuse had not oc-
curred. It would have been dishonest to just sit there.
Therefore, I had to:

5. Learning to Love the Cross-Examination You
Dread.

Yes, even when little children are the witnesses.

I confronted the children with their inconsistencies.
Gently, of course. The children had spoken on many oc-
casions. They had given statements to the police as well
as to therapists and even to the defense psychiatrist.
They testified in pre-trial proceedings. There were many
contradictions and virtual impossibilities. Understand-
ably, much was to be forgiven. They were only five
years old when they rode with Izzo, six at the grand
jury, eight or nine when deposed, 12 at the time of trial.
Even adults don’t remember perfectly. However, no
child ever told the same story twice. And many testified
in a mechanical fashion. They had no picture in their
brain. They seemed to have no visual memory. This ran
counter to the experience of those who have suffered
from genuine traumatic experience. They can’t get it out
of their minds. Three of the 14 children couldn’t re-
member anything at all even after reading their so-
called statements of abuse to the police. There was
something that did not ring true.

As a result of witnesses not being able to remember
being abused by Izzo, two of the cases were severed in
the middle of the trial. This gave them a chance at a later
trial to prove repressed memory. The defense objected,
arguing those two cases should have been dismissed.

The Motivation So, a doubt was building. Perhaps
the children were not abused. But why would the par-
ents embrace the claim with such zeal? Just for money?
Maybe, but not likely. They were believers. Even before
Izzo pled guilty, they were believers. What motivated
them? We thought we knew. But first we had to meet the
challenge of:

6. Learning to Love the Unlikely When It Comes to
Human Beings.

The parents were in the grip of mass hysteria. It has
happened before. Hysteria is a human ailment. It is
something that has always been with us. Salem was not
something that happened in the ancient world. It was
only 300 years ago. Young women were burned as
witches. People cheered. In World War II, we interned
loyal Americans of Japanese descent. In the 1930s, peo-
ple believed the Martians had landed, surprising even
Orson Wells. Hysteria is a part of the human tradition.

One mother cried “hysterically” when she first
learned that Izzo had been arrested for abusing an older
boy. This was before any claim was made that her
daughter had been touched. This we learned from the
diary of a mother who made 70 phone calls in two hours
after hearing of the arrest. There were parent meetings
in which the emotions ran so high that Miss Carly, the
kindergarten teacher, a lovely young woman who ex-
hibited the greatest affection for her students, “her ba-
bies,” was reduced to tears by the hysteria.

The parents admitted that no child had come forward
during the kindergarten year to describe abuse. Not
one. Some of the parents were originally incredulous
when the police arrived. One mother said, “If you think
my child has been abused, you need therapy. I am the
mother and I’d have been the first to know.” Indeed,
wouldn’t she have been?

The children said they did not speak out about the
abuse because Bob threatened to kill their Mommies
and Daddies if they did. But the children never got off
the bus appearing fearful. The children were fond of
Bob. Many parents had given Bob gifts. One invited him
to lunch. Another shared a beer. There was no atmos-
phere of fear. It was hysteria that changed them.

But what set the accusation in motion? If he didn’t do
it, where did the damning evidence come from?

The Police But to criticize the police, let alone attack
them, in Nassau County might be suicidal. The police
are respected in that affluent county. They are seen,
rightly, as protectors, not oppressors. The Nassau
County Police enjoy deservedly a reputation for de-
cency and competence. But that doesn’t mean they are
infallible. It doesn’t mean they are immune to hysteria.
And claims of sex abuse against children tend to bring
about a suspension of critical faculties in all too many
people. Thus, we had to meet the challenge of:

7. Learning to Love the Unpopular, or 50 Million
Frenchmen Can Be Wrong.

The police in Nassau were popular. But they ap-
peared wrong to us. Therefore, damn the unpopular,
full speed ahead.

CONTINUED ON PAGE 16

 

 

14

Journal | September 2001

APP. 0845
 

Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 2 of 61 PagelD #: 6744

CONTINUED FROM PAGE 14

The Nassau County Police first arrested Izzo for
abusing an older boy. They believed that Izzo was a pe-
dophile. They became judge and jury.

The police came to the houses of the children not at
the request of any parent, but of their own volition.
They were relentless. They did not take “no” for an an-
swer. They visited some homes two to five tirnes. They
interviewed some children two to five hours. The par-
ents were not present during the interviews. Usually
two detectives interviewed a child. Sometimes they
stayed after midnight even though it was summertime
and the six-year-old children would have been home
during the day.

All the psychological experts, even those called by
the plaintiffs, agreed that little children are immensely
suggestible, particularly when questioned by adult au-
thority figures such as the police. The police eventually
got statements of abuse. Conveniently, not one inter-
view was videotaped. The statements had much in them
that was inherently ludicrous. “Bob put his penis into
the backside of seven boys at a red light.” “We had a
garbage pail on the bus in which we all had to pee.”
“Bob put his penis in my butt in the schoolyard during
lunch.” The teacher said, “That's cool.” There was never
any corroboration of these fantastic claims.

As the children and the parents began to meet more
in groups, the stories began to grow and borrow from
each other. Tales of perpetrators besides “Mr. Bob”
began to sprout. Tales of “Fat Billy” and “Bald Mike.”
One child even claimed that months later at the 1989
Christmas assembly she saw a man named Johnny who
was part of the group that had abused her. Izzo had
been in jail for a half year at that time. Another child told
of a black man who raped her on the bus. Many children
talked of an abandoned house that was vacant and
boarded up where there were homeless people and
bums. There were black men with black suits with
knives and white men with white suits. There were Chi-
nese men, Women sometimes. Amazingly, none of these
perpetrators was ever found. Not one. That didn’t seem
to bother the police or distract the district attorney's of-
fice, which pushed on with the case against Izzo. Our
abuse expert testified that a claim of multiple perpetra-
tors is one of the hallmarks of a false claim of sex abuse.

No one was ever found to corroborate even one loca-
tion where abuse allegedly took place. Some children
claimed that they were taken to an upper floor in a bank
building to a computer room at lunchtime with people
all over the place. Yet no one in the bank ever saw them.
There was a claim of a “junkyard” that no one could
even find.

The most common situs complained of was Sears, a
shopping center with a large parking lot. At lunch, Sears

is very busy. We asked the children, “Didn't someone
see you at Sears?” One child said he saw an adult once
outside the bus moving his lips saying, “Oh my God.”
That person was never found. Some kids said Izzo put
curtains on the windows so no one could see in. Cur-
tains were never found.

Late in the trial, Izzo’s attorney, Pat Crowe, called the
security director for Sears. He described the surveillance
cameras in the Sears parking lot, none of which ever de-
tected any abuse. The police as well as Sears security pa-
trolled the area. No one ever saw a busload of children
being abused.

When Bob went to Florida at the end of April 1989, he
was replaced by a man we'll call Sam. (Not his real
name.) The children didn’t like Sam as much as they
liked Bob. When pressed by police for tales of sex abuse,
the children told stories of abuse by Sam. They gave
statements. It was then learned by the police that Sam
was a former police officer. The police quickly got re-
cantations from the children about Sam abusing them.
The police only took statements about Bob abusing the
kids.

Pursuing the case against Bob, but not against Sam.
Was this police manipulation? Were the police soft on
former police officer Sam and vigorous only against
Bob? If the claims against Sam were ludicrous, were not
the claims against Bob ludicrous? Particularly when
child after child kept saying how much they liked Bob?

Many of the children had nightmares. They wanted
the door locked so that their parents would be safe.
Maybe Bob did threaten them. The most damaging rev-
elation comes here. Parent after parent admitted that the
nightmares began after the police interviews. The terror
began after the police, not before.

One mother described her son as being a “beast”
after the police interview. These children endured trau-
matic episodes. Those episodes were the police inter-
views.

Conveniently, the police took no videotapes or au-
diotapes of any interviews. There were few police notes
of the interviews. What did the police say to these im-
pressionable six-year-olds during these interviews to
get those statements? Did they suggest answers? Did
they ask leading questions? Why would a child want to
lock the doors to protect mommy and daddy? Why did
they start to have nightmares? Were they told that if this
bad man wasn’t put away, he could hurt mommy and
daddy? Our im2ginations soar. What harm would there
have been in videotaping these interviews? We would
then know for sure what happened behind the closed
doors without the comforting presence of the parents.

But it was not enough to discredit the police tactics.
We had to produce a coherent explanation. How could

CONTINUED ON PAGE 18

 

16

APP. 0846 Journal | September 2001
’ Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 3 of 61 PagelD #: 6745

CONTINUED FROM PAGE 16

so many people be wrong about Izzo? We needed med-
ical testimony. We needed insight into the human mind.
We had to face the formidable challenge of:

8. Learning to Love a Psychiatrist Even if He Talks
Like Sigmund Freud.

And this may be the hardest love of all. They have
strange ideas. You talk about your mother. They talk
about Oedipus. You talk about children. They talk about
that little bit of pedophile in all of us. You see tunnels
and towers. They see female and male anatomy. Some-
body once said, “Who would ever be a psychiatrist un-
less they were a little troubled themselves?”

But the human mind is a dark and largely undiscov-
ered labyrinth. These psychiatrists are trying to relieve
the suffering of those formerly considered incurable. Re-
spect must be paid for that effort.

We reached out to one of the most eminent. This was
no case to have anyone of less than top stature. We re-
tained one of the foremost child psychiatrists and foren-
sic debunkers of false sex abuse claims in the country.
Richard Gardner, M.D., had superb credentials. He was
associated with Columbia Presbyterian, one of the fore-
most medical centers.

Gardner argued that America was in the grip of hys-
teria over sex abuse. One of his books is Salem Revisited.
Once we burned witches. Now we put people in jail on
fantastic evidence: The McMartins in California; Kelly
Michaels in New Jersey; the Amiraults in Massachu-
setts. A minister in Washington. A pastor in the Bronx.
Gardner was passionate. None of these children were
abused.

He gave us the phrase:

Retrospective Reinterpretation The parents noticed
nothing unusual during the school year. After the po-
lice, they blamed everything on sex abuse. “Now it is
clear to me.” “It all fell together.” A child who was a bed
wetter was now a worse bed wetter because of abuse. A
child who had nightmares because she once suffered a
bee sting attack was now having those very same night-
mares because she was abused. Children pretending to
lick like a cat did so because they were abused.

Gardner called it “Retrospective Reinterpretation.”
What seemed normal at the time was later seen as
pathological.

The Main Witness Experts are wonderful but the
jury wants to see the main witness. They want to see the
man who pled guilty to sexually abusing kindergarten
children. You can’t finesse it. You can’t alibi a failure to
call him. He has been sitting there. They have been
studying him. They want to hear him. Why did you
plead guilty if you didn’t do it?

What a challenge:

9. Learning to Love the Witness for Whom There Is
No Hope.

Izzo was serving a sentence of 20 to 60 years.
Throughout the trial, he entered the courtroom in hand-
cuffs and was unshackled before the jury entered, Two
guards sat behind him. Those who plead guilty in a
criminal trial can always at a subsequent civil trial ex-
plain why they pled guilty.

Plaintiffs threatened to call Izzo as a witness but did-
n't. Somehow Izzo as he sat there didn’t come across as
a monster. He seemed an unthreatening man who sat
quietly through months of testimony. But we worried
that he would make a poor witness. Some felt that Izzo
could so poison the atmosphere by his testimony that
the school district and the bus company would not get a
fair trial. Yet Izzo’s lawyers, and it was their decision,
felt they had no choice but to put him on. The jury
would feel cheated if he didn’t testify. He had to go on.

Pat Crowe was enormously busy preparing for the
questioning of the assistant district attorney and the
chief detective whom he was going to call as part of his
case. He wanted to show that Izzo was not treated fairly
by the police and the district attorney’s office. He felt he
needed help, so he called upon the senior partner of his
firm, Emmet Agoglia, a trial lawyer of immense ability,
to conduct the examination of Izzo.

It was a wise choice. Somehow, Agoglia was able to.
rouse Izzo from the defeatism that had gripped him
during his years in jail.

Plaintiffs brought in the highly regarded criminal
lawyer, Steve Scarring, an expert on sex abuse cases, to
cross-examine Izzo. Many felt Izzo, a convicted abuser,
would be destroyed.

Extraordinarily, it didn’t come out that way. No fault
of Scarring. He performed with his usual commanding
competence. What was unexpected was that Robert Izzo
was full of fire and credibility. He made a startlingly
good witness. He proclaimed that he never abused the
bus children. He also claimed that he was wrongfully
convicted of abusing the Boy Scouts.

He explained why he pled guilty. He had lost all con-
fidence in the justice system after his conviction on the
Boy Scout charge. His father would have had to mort-
gage his house and lose his only possession to come up
with $150,000 to pay for the defense of his second trial
dealing with the kindergarten children. It had cost his
family $100,000 for the first trial and wiped out their
savings. If he pled guilty, he was promised a sweetheart
deal. He would not get one day extra punishment for
pleading guilty to abusing the kindergarten children
over and above what his sentence would be for his con-
viction in the Boy Scout case. He already faced 55 to 167
years on the conviction. When the guilty verdict was
read in the Boy Scout case, all he heard was his mother

 

18

Journal | September 2001

APP. 0847
 

 

ing. He still hears her cries. (Izzo’s lawyer says Izzo
is convinced that his conviction killed his mother. His
mother died less than two years after his conviction.)
Izzo did not want to subject his mother, his wife, his two
sons and father to a further ordeal when there was noth-
ing to gain. He already lost his life, his family, his job, his
freedom and his father’s savings. He would not subject
them to further harm. That’s why he pled guilty.

He was persuasive when none thought it was possible.
Incredibly, his testimony was even touching. My co-coun-
sel, Lynn Rosenthal, who used to prosecute sex offenders,
confessed to being moved. So was I. So were others.

And there was a bit of evidence that substantiated
Izzo’s claim that his plea was fake. A report from the De-
partment of Mental Health. A psychiatrist interviewed
Izzo after he pled guilty. Izzo stated how hard it was to
plead guilty to crimes he did not commit.

Izzo’s criminal attorney was prepared to try the
kindergarten case first. But at the last minute, the Crim-
inal Court ordered the Boy Scout case to go first. The de-
fense only had a couple of weeks to prepare. The switch
seemed likely to aid the prosecution. Regardless o
whether he was guilty, it seemed to us that Izzo had not
been treated too fairly by the criminal justice system.

But Izzo‘s strong showing raised a question about the
district attorney’s office. Did the prosecution rush t
judgment?

 

  

" Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 4 of 61 PagelD #: 6746

Can everybody be wrong? We criticized the police.
Should we now also criticize the district attorney’s of-
fice, a respected institution in the County of Nassau?
Would that be too bold? Another challenge:

10. Learning to Love Boldness, or Faint Hearts Fair
Cases Never Win.

That's right. Timid trial lawyers never win a damn
thing. Go for it. We did.

The assistant district attorney, Maureen Reardon,
took the stand toward the end of the civil trial only
when called as a witness by the defense.

She was a first.cousin once removed of Dennis Dil-
lon, the elected district attorney of Nassau County. She
received the assignment to prosecute this very news-
worthy case although she had only been admitted three
years. Following Izzo’s plea of guilty, she joined the law
firm that had represented Izzo. She testified that meet-
ings about joining the firm only took place after Izzo’s
sentencing. Later, she rejoined the district attorney’s of-
fice. She was married to an uncle of one of the kinder-
garten children who was suing. Thus, she was an aunt

by marriage to one of the plaintiffs. However, she met

her husband-to-be after the Izzo criminal case was over.

We made more of the relationship of Charles Bren-
nan, plaintiffs’ trial lawyer, and District Attorney Den-
nis Dillon. On October 4, 1989, Mr. Brennan wrote a let-
ter to Maureen Reardon saying he wanted to work

 

Valuing a Business—The classic valuation text
is now in its fourth edition.

Willamette Management Associates is pleased to announce that the best-selling valuation
book ever has been updated and expanded to 924 pages! Authors Shannon P. Pratt,
Robert F. Reilly, and Robert P. Schweihs have once again created an indispensable
valuation reference for all professionals who prepare or review business valuations.

New Edition Includes:

M@ New data sources, including empirical market data sources.

™@ Greatly expanded discussion of court case decisions
related to specific valuation issues.

M@ Expanded coverage of valuation discounts and premiums,
including the latest empirical studies.

@ Valuing stock options.
® Arbitration and mediation.
®@ International glossary of business valuation terms.

 

 

For information on ordering this book or for more information on
the services of Willamette Management Associates, please visit our

; Published by McGraw-Hill, co ht 2000
web site at www.willamette.com or call 503-243-7509. pee pyrig

8%" x 11” hardcover, 924 pages

 

 

 

 

 

 

 

 

Journal | September 2001 °

APP. 0848
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 5 of 61 PagelD #: 6747

closely with her. A letter dated the next day appointed
Mr. Brennan treasurer of the Dennis Dillon Re-Election
Committee. We said there was nothing wrong in this,
and there wasn’t, but perhaps it explained the relation-
ship. The degree of cooperation given by the district at-
torney’s office to plaintiffs’ counsel was highly unusual.
Maureen Reardon signed an affidavit, which Brennan
prepared and notarized, to delay the children’s pre-trial
testimony in the civil case. We had the impression that
Brennan and Reardon wanted a result in the criminal
case before the children testified in the civil case. This
testimony, if forgetful and inconsistent, would have
weakened the prosecution.

Reardon further admitted that Izzo’s criminal coun-
sel claimed that one of the children recanted her claim of
sex abuse. (Reardon did not videotape any of her inter-
views with the children.) Another child told her mother
and father it never happened. “We made it all up to get
Mr. Bob in trouble.” When the child’s father wouldn't
believe her denial, the child became so upset she wanted
her mother to divorce her father. Was the criminal case
falling apart before the plea of guilty?

And some of the pleas of guilty seemed ridiculous on
their face. Izzo pled to having committed seven rapes at
four locations on January 20, 1989, despite the fact he at-
tended a birthday party for the kindergarten teacher in
the classroom on that very day. All their abuse took
place on a 24-minute bus run and the bus was not late.
In addition, some of the abuse to which he pled guilty
took place on a Sunday when neither the children nor
the driver were present. Another plea involved a child
who was vacationing in Florida at the time of the abuse.
Who could believe such a plea?

The district attorney's office is required under the
Brady Rule to give the defense counsel in a criminal case
all exculpatory material that tends to prove the defen-
dant not guilty. But the district attorney’s office never
told Izzo’s lawyer that many children were claiming
that Sam, the replacement bus driver, also abused them.
Top lawyers in the district attorney’s office debated the
issue and decided against disclosure. Also, Izzo’s crimi-
nal defense lawyer was never informed that many of the
kids originally denied abuse.

We argued that the whole purpose of the Brennan-
Reardon effort was to get a plea of guilty. The plea
would then probably be admissible in the civil case.

Then an amazing piece of luck fell to the defense. The
parents kept diaries. One of the fathers wrote “Charlie
planning plea.” This was our very theory. Charles Bren-
nan, the plaintiff's attorney, was working with the dis-
trict attorney's office to get a plea. And they got it. For
Izzo, the plea was a wise decision. He did not want to
submit his family to the expense and ordeal of a further
trial because he had absolutely nothing to gain since he

20

would get no additional prison time. Everybody wins
and nobody loses, except maybe the deep pockets in the
civil case.

How were the jurors reacting to all this? After all,
they were the ones who would decide the case.

And that takes us to the oldest challenge and hardest
love of all:

11. Learning to Love the Juror Who Hates You.

We were trying to tell the truth. But truth comes at a
price. All the talk of sexually invading little children
took its toll. We felt (of course, trial lawyers are paranoid
by definition) that one juror didn’t like defense counsel.
Lawyers are constantly fooled by smiles and frowns.
But these facial grimaces seemed hostile. How to deal
with it?

We couldn’t remove the juror for cause. We had to
live with that juror. We could not let it affect our perfor-
mance. We had other jurors to worry about. I for one
tried to think of all the reasons why we once loved and
selected that juror.

Years ago, my office had an important client that every-
body hated. A disagreeable fellow. He never praised. He
only found fault. He rarely smiled. We hit on a device. We
decided to love him. When he called we would say, “Oh,
it's you. How good to hear from you.” He was over-
whelmed. In all his sour life, no one ever spoke to him
with affection. Once we even got him to smile.

So we tried to play the same mind trick. We decided
to love that juror. We soldiered on. Did it work? Proba-
bly not. Who knows? It was one of the alternates who
never voted. It might have been our best juror. We'll
never know.

The Summations

The supreme challenge:

12. Learning to Love the Truth.

What is advocacy but putting the truth in the light
most favorable to your client? Accept the truth we must.
We're not short story writers free to invent our own
facts. Temptations abound, but character remains the
first attribute of an advocate.

In our case, however, the truth was hard to sell; it was
unlikely. But truth has an inherent consistency that the
most clever fabricator can never design. We told the
truth.

We sum up in reverse order. Crowe goes first. Next,
Orzechowski for the school district. Then me. Then
Brennan.

Creve was a lawyer with no where to go but up. He
represented Izzo, a man convicted of sex abuse. A
lawyer's opportunity of a lifetime. He could afford to
take chances. And chances he took.

CONTINUED ON PAGE 22

_ Journal September 2001
APP. 0849 | Sep
 

Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 6 of 61 PagelD #: 6748

CONTINUED FROM PAGE 20

Crowe castigated the police for their late-night inter-
viewing of five- and six-year-olds. He blasted the dis-
trict attorney’s office for swearing six-year-old children
to indict his client at the grand jury. He questioned all
concerned for the last-minute switching of the order of
the criminal trials so that Izzo was minimally prepared
to try the Boy Scout case. He lambasted the prosecutor
for not turning over exculpatory material. He even used
the “c” word, calling the prosecutors “corrupt.”

Stan Orzechowski, defending the school district, had
a problem. He had a lot of knowledge and a lot of
knowledge is a dangerous thing for a trial lawyer. It can
overwhelm you. He and Brennan had been there from
the beginning. They knew more than anyone else about
the case.

Orzechowski prepared a time chart. It highlighted
when the major events took place. The school district
had been, in his view, unfairly frustrated when it tried
to get information early in the case. He used his chart to
review the entire history. He proved there was little
chance to abuse some children. One child was on the
bus only three minutes. Orzechowski proved that his
time to question the children was postponed until the
district attorney's office got that guilty plea. The chil-
dren’s terrors began after the police, not before. A false
scenario was created by the investigation itself. A bril-
liant performance.

I was last for the defense. A rare opportunity. I could
be brief. Always an advantage. The others took two or
more days. I could do it in a half day. I did not have to
review all the evidence. The others had done that. I
could seize the headlines and hopefully weave them
into a persuasive argument.

I argued that the case was a classic conflict. The evi-
dence favored the defendants but the passions favored
the plaintiffs. We had everything against us except the
truth. Jurors can vote for whom they want and find rea-
sons later. Who wouldn’t have sympathy for the chil-
dren? Regardless of whether they were sexually abused,
they certainly had been traumatized by repeated police
and prosecutorial interviews. Physical examinations
into their tiny private parts. Attendance at depositions.
Therapy. All added stress and revived matters the chil-
dren wanted to forget.

In fact, in this case there was a question never asked.
Was it worth it to the children to subject them to this
lawsuit? Mr. Izzo was already in jail and posed no fur-
ther t' reat. The lawsuit was only for money. But the de-
fense never asked this delicate question. It might be seen
as critical of the parents who in many ways were them-
selves victims of hysteria.

I went on. Beware of the prejudice. When it comes to
sex abuse against children, people tend to rush to judg-

ment. Even my client. When Harran learned that Izzo
had been arrested on charges of abusing an older boy, he
was immediately suspended without a hearing. Izzo
and his father protested and argued for the presumption
of innocence. They wanted reinstatement. Our vice
president »aid, “Over my dead body. I have daughters.”
It was a tough decision to suspend for the owner of the
bus company, a thoroughly decent man, who had very
good relations with his workers. He supported his vice
president. It allowed me to argue that Harran put the
well-being of children over everything, even over a con-
cern for the rights of an employee.

When evidence favors but passions oppose, only one
argument will do. Appeal to the integrity of the jurors.
That wasn’t hard. These jurors already demonstrated an’
extraordinary dedication. They had shown good humor
during their long service. They all wore black shirts on
Halloween, red on Valentine’s Day, green on St.
Patrick’s and somewhere around the tenth month, a
shirt which asked: “Is it three months yet?”

The appeal to them was simple. Follow the evidence
no matter where it takes you. You took an oath to do the
right thing whether it’s popular or not. You didn’t give
up 11 months of your life to deliver a verdict that vio-
lates your conscience. Just follow the evidence. That's
the moral thing to do.

Where did the evidence point? No child had been in
therapy for five years. No physical evidence of abuse.
No witness ever found. Not from the bank, the junk-
yard, the abandoned house, Sears or any other location.
The bus had a two-way radio. The bus was never late.
How likely was it that the bus in broad daylight was the
site of repeated sexual invasions? No other perpetrator
was ever found. No teacher or monitor had the slightest
suspicion. No child ever gave the same story twice. No
pediatrician who saw these children during the school
year ever suspected there was abuse. I saved for later
the decisive fact that no parent ever suspected.

The evidence was so strong I feared a change of the-
ory in plaintiff's summation. Old adage: Whoever de-
fines the issue wins the case. I worried plaintiffs would
try to argue that Izzo was a pedophile who gradually.
won the children’s confidence and gently fondled them
when no one was looking. A more plausible claim than
rape early on.

But there was a problem with that approach. That
was never the claim. Gentle fondling gradually arrived
at was never asserted. Izzo pled guilty to having com-
mitted sex abuse during the first month of the school
year. Police statements described anal, oral and vaginal
sex. And gentle equivocal fondling doesn’t produce the
kind of major damage claimed here, that is, lives de-
stroyed by hideous invasions. This claim was always
much more than gentle fondling.

 

22

Journal | September 2001

APP. 0850
 

Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 7 of 61 PagelD #: 6749

No matter what plaintiffs’ counsel argued, however,
some juror still might say—where there’s smoke there’s
fire. We azreed, We said the fire was the police. It was
their zeal. They had become judge and jury. They had
become believers. And it is wrong, plainly spea'ing, for
those in the sex abuse indw: .ry, be it the police, the pros-
ecutors or the therapists to get carried away by fantastic
claims that can unjustly destroy innocent lives.

Yes, there was police misconduct. Anything that
didn’t implicate Izzo was disregarded. One child said
“The boy (who accused Bob) is a liar. Bob is a nice man.”
That was ignored. Two sisters told their mother they
had been abused by Sam, the replacement bus driver.
The mother told the police.
She testified that the police
made her feel guilty for start-
ing a rumor about Sam. The
police didn’t want to hear
about abuse from any one
but Bob. One detective who

Sea Sis ees iste

Af Fines WELT

rsisted in crediting stories (GME e ene

of abuse by Sam was chal-
lenged by other detectives.

The Unanswerable | saved until last two arguments
that I called unanswerable. To my grave I will go be-
lieving them unanswerable.

¢ No Opportunity The lead detective admitted that
there were only five or six minutes for these abuses to
have taken place. Every parent admitted there was no
pattern of lateness. Izzo was a punctual driver arriving
usually at the same time.

How did the bus go to Sears or the bank or a junk-
yard or an abandoned house and never be late? Can you
imagine a bus load of five-year-olds coming off a bus,
removing clothing, having sex, putting clothing back
on, reboarding the bus and never be late? Common
sense says there was no opportunity.

¢ No Outcry No child gave a hint for the entire school
year. No parent ever suspected anything amiss. Think
about it. A five-year-old child has been raped and told
that “your Mommy and Daddy will be killed if you tell
anyone.” Imagine that child getting off the bus. A
mother would merely have to say, “What kind of day
did you have?” No five-year-old child has the neurolog-
ical apparatus to conceal it. The child's face would give
it away.

There is not a caring parent in the world who would-
n't have gotten it out of the child in two or three min-
utes. It wouldn’t have taken two or three months, two or
three weeks, two or three days or even two or three
hours. And that is if it happened only to one child once.
But in this case there were claims of multiple abuse of
each child. How can it be suggested a parent wouldn’t
pick it up the second or the third time? But we’re not

 

talking about one child. Sixteen children on that bus
were supposedly abused.

After the verdict, we heard that parents on the jury
argued strongly against the claim. They understood in-
timately the workings of a five-year-old child's mind.
There is no way a child could keep that secret from a
parent if it happened once, let alone many times, let
alone.to 16 children. This was and is unanswerable.

The Plaintiffs’ Lawyer All during the trial I sat be-
hind Charles Brennan. We got along well. I even met his
wife during the trial, a lovely person and a great sup-
port to him. His co-counsel at trial was Dominic Sichen-
zia. They both were knowledgeable and capable. They
both gave total dedication to
the case. Perhaps, I as one
who is usually a plaintiff's
lawyer, identified with them
more than one might expect.
I know the feeling when on
paper a case looks unbeatable
but in reality is frail. Years of
hard work have gone into the
case. Much money has been expended for necessary and
proper disbursements. All rides on the verdict. One of
the cruelest challenges:

13. Learning to Love the Cross You Never Wanted to
Carry.

You have no choice. Face your problems and remem-
ber that’s why they’re called trials. That’s what Charles
Brennan did.

His summation lasted three days. He waged a valiant
fight. He had lived with the case for seven years. He put
his heart and soul into it. A great trial lawyer once said,
“If I believe in my case, I can get a jury to believe.” Char-
lie was most certainly a believer. It was a good summa-
tion. Some in the courtroom were persuaded by it.

Brennan argued there probably wasn’t true penetra-
tion. He opined that a pedophile would just rest his pri-
vate part on that of a child. Frankly, there was no evi-
dence to support that claim. He argued it can take a long
time for a youngster to go public with a story of sex
abuse. He said he had answered the unanswerable. I
looked into the jury’s eyes. I did not believe they were
persuaded, Plaintiff’s attorney asked for $4 million for
each child. Thus, he didn’t retreat from his claim that
there were serious acts of sexual depravity. By asking
for a lot of money, he took a risk. It’s easier for a jury to
give smaller amounts of money. But such was his confi-
dence in his case. He was a believer and these children
couldn’t have had a more dedicated advocate.

The Charge The judge’s charge was remarkably
short. It was clear. The jury deiiberated conscientiously.
They wanted the charge read back and it was. The jury
was out for more than a week. The suspense built.

 

Journal | September 2001

23

APP. 0851
The Verdict

“We have a verdict.” The end of an 11-month trial.

The jurors enter. No smiles. Nothing to foretell their
verdict. The foreman clutched 12 thick verdict sheets.
One ‘~r each of the kindergarten children who claimed
sex abuse by their bus driver, Robert Izzo. The first
question was pivotal. The “did he or did he not do it”
question. The judge seemed as tense as the lawyers. He
cautioned against any outburst.

The clerk intoned the usual words:

“Have you reached a verdict?”

“We have.”

The bulky verdict sheets were gathered. Silently, the
judge perused them. His face was grave: “Take the ver-
dict.”

The first question on the sheet:

“Considering all the evidence, did Robert Izzo sexu-
ally abuse Ken Alexander?”!

“No.”

“Ts that unanimous?”

“No.”

Murmurs in the courtroom.

Before the verdict, the families of the children were
supremely confident. Parents had been overheard: “Get
your pencil out because each of us will get different
money.”

Izzo had pled guilty to abusing all but two of these
children in the criminal case five years earlier. How
could a jury in a civil case say he didn’t do it?

Perhaps the first “no” was limited only to that child.
Surely the answer would be “yes” to the others.

“Considering all the evidence, did Robert Izzo sexu-
ally abuse Mary McDonough?”

Considering all the evidence meant including the
plea of guilty.

Once again, “No.”

And so it went child after every child. All 12 of them.
Sitting at the defense table, I only had eyes for Charlie
Brennan. I repeat, we had become friendly. I identified
with him. I usually represent people who sue. I saw
Charlie’s head ever so slightly snap back. The defense
lawyers did not smile, did not gloat.

The judge, “Poll the jury.”

All said yes to the question of whether that was their
verdict, but number two who said “no.” The verdict was
five to one. That makes a verdict in a civil case in New
York. The 5/6 rule.

One of the children, now 12 years old, left with a sob
during the taking of the verdict. Later, the parents
hugged each other and their attorney in bewilderment
and consolation— even in defeat they had not forgotten
the enormity of his effort.

Rarely has a verdict in New York surprised so many
within the legal profession.

’ Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 8 of 61 PagelD #: 6750

And that brings us to the final and ultimate challenge
confronting every trial lawyer:

14. Learning to Accept Defeat.

There is no loving of defeat, only accepting it. The
sweet uses of adversity taste very tart indeed. Every
trial lawyer knows defeat. If you have truly given it
your very best, there is no shame in it. There is’ only
shame in inadequate effort or cowardly refusal to ever
take a verdict.

Charles and Dominic behaved well and with grace.
Disappointed, yes, but no unseemly reaction.

The Aftermath

Following the verdict, the six jurors met with the
judge. It was reported that the five in the majority were
comfortable with their verdict. They felt they had done
right. They did not do what was popular. They knew
that they had to live with that verdict in the years to
come, While I am not exactly unbiased, I believe they
absolutely did right. I believed it all along. I believe it
now.
The Other Cases Thirty-four other cases remained.
Following this startling verdict, they were settled for lit-
tle more than the cost of the defense. Once again, none
of those children ever made an outcry during the period
of alleged abuse. The two severed cases have been dis-
missed.

Motions to set aside the verdict have been denied.
Judgment for the defense has been entered and has not
been appealed.

The verdict remains a stark rebuke to all those who
contributed to the hysteria.

At the present time, Robert Izzo is making further
legal efforts to obtain his freedom.

The Lessons for Society What can we learn?

Undoubtedly, sex abuse of children exists, particu-
larly within the family. There, unfortunately, opportu-
nity and temptation sometimes meet. But we are wit-
nessing an epidemic of false sex claims. People have
been falsely imprisoned. Based all too often on the fan-
tastic claims of young children. Somehow a myth has
arisen that young children don’t lie. Of course they
lie, innocently, but they lie, “I didn’t spill the juice,
Mommy.” Parents lie, too. “Santa Claus brought the
gifts.” And children are immensely suggestible.

The police and other investigators must take care. No
leading questions. Be neutral. Don’t try to get an an-
swer. Videotape the children during the interviews so
that jurors and jurists can see that the children were not
subjected to suggestive techniques.

Prosecutors, police and therapists must bring the
same healthy degree of skepticism that they do to any
other claim. Prosecutors must accept their legal respon-
sibility to make exculpatory material available to the de-

 

24

APP. 0852

Journal | September 2001
 

4 ‘ ex) 1 oes as, — he . a] ry a) rs oa
Ny (gt eg Taste Nie ae mae. pins A eat eae Na mi Soba Supe os as bro deers ii a a ae
+ ius Seas Lae Sh NN 9 aN a aaa ae - aX aa i Flas Miho, a Say u
5 RR re eg Pea PTI S) It CEES Soe ST Te Lt cape eee Oe pee ee wn

“eee

sh

Padget
oases

+ pe Dyiha
nee

be,

 

Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 9 of 61 PagelD #: 6751

fense. Is it a custody dispute? Beware. A parent may be
using the claim of abuse for advantage. Is there a law-
suit? Look out, always look out when money is in-
volved. Are the children trying to spite one of the par-
ents? Look out. Even in this case, two of the children
admitted they made up a false sex claim against their
mother’s boyfriend. They had learned quickly what an
awesome weapon is a charge of child molestation.

Let us never hesitate to see sex abuse when it’s rea-
sonably proven. But let us also never hesitate to subject
every claim of abuse to critical scrutiny.

The police, no matter how sincere they are in the be-
lief that they are dealing with a pedophile, must not be-
come judge and jury. They must not prejudge and then
do anything and everything to justify the prejudgment.

The Lesson for Trial Lawyers Learning to love the in-
evitable challenges is the sine qua non of advocacy. By now
it must be obvious that trial lawyers are in the business of

boldly embracing the truth, no matter how unlikely and
unpopular. We must dig deep into the minds of our clients
to say for them what they cannot say for themselves. We
must respect the court so that a civilized forum for the res-
olution of disputes not only exists but thrives. We need a
philosophy that places our work in perspective. The
world will continue despite our most humiliating defeat.
In short, we need to be humble and wise.

Our life is hard but our reward unique. In a world
where many people are burdened with a life of pre-
dictable conformity, ours is an exhilarating opportunity.
We are permitted to have our say. Our challenges are
many but without them there would be no joy.

Our burden as a trial lawyer is heavy but happy are
those who bear it well.

 

wl. Names of the children are fictitious.

 

Journal Editorial Board Welcomes Two New Members

Judge John B. Nesbitt of Lyons and Philip H. Dixon of
Albany have been named to the NYSBA Journal board of
editors.

“We chose Judge Nesbitt and Philip Dixon based on
their considerable experience writing and editing in the
legal field for many years. They were chosen from a
pool of nearly 40 applicants,” said NYSBA Immediate
Past-President Paul Michael Hassett, of Buffalo, who
chaired the search committee.

Dixon earned his undergraduate and law degrees
from Cornell University. His primary practice areas in-
clude envirorimental, real property and municipal law.
He previously served as a law clerk to Judge Lawrence
H. Cooke, chief judge of the Court of Appeals. He has
contributed chapters to both the NYSBA’s treatise on en-
vironmental law and to West Publication’s volume on
the same subject. Before attending law school, he cov-
ered New York state government for five years as a re-
porter with United Press International.

As a member of the NYSBA, Dixon co-chairs the En-
vironmental Law Section’s Committee on Legislation
and co-chaired its Water Quality Committee for 14
years,

Nesbitt received his undergraduate degree from St.
Lawrence University and earned his law degree from
Syracuse University College of Law. He was a partner in
Nesbitt & Williams LLP and was an assistant Wayne
County District Attorney. He has served as president of
the Wayne County Bar Association. He is the author of
numerous articles, such as “Climbing Justices: Holmes
& Hughes in the Alps,” published in XIV Supreme Court
Historical Society Quarterly. Since 1988, he has written an
article on local government law for the Syracuse Law Re-
view’s annual Survey of New York Law issue.

As a member of the NYSBA, Nesbitt served on the
executive committee of the Real Property Law Section
and also served on its Committee on Real Estate Financ-
ing. He is also a member of the Municipal, Judicial, and
Trusts and Estates Law Sections.

Members of the Journal’s board of editors are limited
to three consecutive three-year terms. Nesbitt and Dixon
will fill the vacancies left by Paul S. Hoffman of Croton-
on-Hudson, and Albert M. Rosenblatt, associate judge
of the Court of Appeals, both of whom reached their
term limits this year. Another member, Eugene E. Peck-
ham of Binghamton, was reappointed. Howard An-
gione of Queens, was reappointed for his second three-
year term as editor-in-chief of the Journal.

In addition, Philip C. Weis of Oceanside has been
named associate editor of the Journal to assist the editor-
in-chief. He is the law secretary to Hon. Robert Roberto
of Supreme Court Nassau County. A graduate of the
State University of New York, he holds a master’s de-
gree from Brown University and received his J.D. from
Brown University.

 

 

 

Journal | September 2001

APP. 0853 25
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 10 of 61 PagelD #: 6752

37
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 11 of 61 PagelD #: 6753

 

9 DEPOSITION of DETECTIVE WALLENE
10 JONES, a non-party witness, taken by the
11 Plaintiffs and Defendants, pursuant to
12 subpoena, before Gina M. Schulz, a
13 Stenograph Reporter and Notary Public
14 within and for the State of New York.

15
16
17
18
19
20
21
22
23
24

25

 

 

 

noe oP MRONnANRMT AIA APNHTTAN TAT n790N TIDAL V IAT

APP. 0855
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 12 of 61 PagelD #: 6754

 

1 5
2
APPEARANCES:
3
BRECHER, FISHMAN, FEIT, HELLER,
4 RUBIN & TANNENBAUM, P.C.
Attorneys for Plaintiff
5 MONTI
222 Broadway
6 New York, New York 10038
BY: JEFFREY A. MANHEIMER, ESQ., of Counsel
4
8 TALISMAN, RUDIN & ESKENAZI, ESQS.
Attorneys for Plaintiffs
9 KANI, et al
114 Old Country Road
10 Mineola, New York 11501
BY: STEVEN DE LORENZ, ESQ., of Counsel
11
12 FRANK KILGANNON, ESQ.
Attorney for Plaintiffs
13 TOICH, et al
1551 Kellum Place
14 Mineola, New York 11501
BY: FRANK KILGANNON, ESQ.
15 ANTOINETTE BELLINI, ESQ, of Counsel
16
DAMASHEK, GODOSKY & GENTILE, ESQS.,
17 Attorneys for Plaintiff
ZEE
18 35 Worth Street
New York, New York 10013
19 BY: PAUL SCHNEIDER, ESQ., of Counsel
20
MARTIN, CLEARWATER & BELL, ESQS.
21 Attorneys for Defendant
HARRAN TRANSPORTATION COMPANY
22 220 East 42nd Street
New York, New York 10017
23 BY: JOHN L.A. LYDDANE, ESQ., of Counsel
MARGARET JOHNSON, ESQ., of Counsel
24
25 (CONTINUED)

 

 

 

 

Nn & G RFDOARTING CRDUTCE TC 1NVIN FAIWITINT

APP. 0856
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 13 of 61 PagelD #: 6755

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

APPEARANCE S: (Continued)

KROLL & TRACT, ESQS.
Attorneys for Defendant
HICKSVILLE UNION FREE
SCHOOL DISTRICT
120 Mineola Boulevard
Suite 330
Mineola, New York 11501
BY: STANLEY E. ORZECHOWSKI, ESQ., of Counsel

RICHARD J. INZERILLO, ESQ.
Attorney for Defendant
ROBERT 1220
811 Jericho Turnpike
Smithtown, New York 11787
BY: GARY A. PAGLIARELLO, ESQ., of Counsel

MULHOLLAND, MINION & ROE, ESQS.
Attorneys for Defendant
ST. IGNATIUS
374 Hillside Avenue
Williston Park, New York 11596
BY: DONNA DE NICOLA, ESQ., of Counsel

CURTIS, ZAKLUKIEWICZ, VASILE,
DEVINE & MC ELHENNY, ESQS.
Attorneys for Defendant
STANLEY J. OLES
2174 Hewlett Avenue
P.O. Box 801
Merrick, New York 11566-0801
BY: MARIJANE MC QUEENEY ESQ., of Counsel

CHARLES F. BRENNAN, ESQ.,
Attorney for Plaintiffs
MUSINSKI, et al
11 Clinton Avenue
Rockville Centre, New York 11570

 

*NOT PRESENT -- NOTIFIED
(CONTINUED)
D & G REPORTING SERVICE. INC. (212) 732-1707

APP.

0857

 
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 14 of 61 PagelD #: 6756

10

11

12

13

14

15

16

7,

18

19

20

21

22

23

24

25

 

 

APPEARANCE S: (Continued)

LERNER, GORDON & HIRSCH, P.C.
Attorneys for Plaintiff
BERG
One Old Country Road
Mineola, New York 11501
*NOT PRESENT -- NOTIFIED

STOCK, TINARI, PAAR, MATTHEWS,
O'CONNELL & OSBORN, ESQS.
Attorneys for Plaintiff
CONK
88 2nd Street
Mineola, New York 11501
*NOT PRESENT -- NOTIFIED

STEINBERG, FINIO & BURLANT, ESQS.
Attorneys for Plaintiffs
BACHTELER, JOHNSON & KULIER
14 Seward Drive
Woodbury, New York 11797

*NOT PRESENT -- NOTIFIED

 

MOMANMTAEH SMHMUTSS TNo 919% T>AAH1707 APP
.

0858

 
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 15 of 61 PagelD #: 6757

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Wallene Jones 38
basicaly instead of talk about some kind of sexual
thing that has occurred to them, because they feel
guilty and a part of what has occurred. So you have to
gain their confidence and they begin to tell you what
has happened.

Q How do you focus them on what you're
interested in rather than allowing them to focus on
something that might be more comfortable for them to do?

A As in the Izzo case, you keep going back to
"Did anything happen on the bus?" And they may give you
a little of something. And then you keep going back and
they tell you a little more and a little more.

And as they're telling you, they want to
see what your reaction is. And if you don't have a
reaction of being shocked and amazed, they will continue
to tell you.

Q Did you give any of the children any
information that you had gathered from other sources
about what had happened on the bus?

A Not unless I had some information. I may
have said that one of the other children told me what
happened, but that's basically it. Not anything
specific, no.

Q In terms of telling a child “hat another

 

 

 

D & G REPORTING SERVICE, INC. (212) 732-1707
APP. 0859
Case 2:06-c\

-03136-JS_ Document 41-13 Filed 01/28/21 Page 16 of 61 PagelD #: 6758

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

219)

 

Wallene Jones 39
child had told you what happened, was that an effort on
your part to indicate to the child that it was okay for
that child to say something because you already heard
it?

A It was okay for the child to talk to me
because I had been told what had occurred on the bus,
yes.

Q When a child told you something that you
felt might be expected to have some effect on you but
you wanted to gain the child's confidence in terms of
telling you more, did you ever say anything to the child
about having known that this had happened or having
heard this before?

A I would most likely have said, "And what
else happened?" I would not usually give an indication
that I knew what the child was telling me, no.

Q During the time of this investigation, did
the Nassau County Police Department use a technique of
telling the children to imagine what a camera had seen
if a camera were on the bus?

A Probably. I think maybe one child said
that they had seen a camera or something like that.

Q Did any of the statements that you took

from the children include the fact that a camera was on

 

D & G REPORTING SERVICE, INC. (212) 732-1707

APP. 0860

 
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 17 of 61 PagelD #: 6759

10

11

12

LS

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Wallene Jones 40
the bus?

A I don't remember. I don't remember any of
the details of the statements. I just know basically
what occurred. |

Q Did you personally ever use the technique

of telling a child to imagine what a camera on the bus

would have seen?

A Yes.
Q What's the purpose of that technique?
A Well, there had been mention of a camera,

someone taking pictures of the kids on the bus, and-just:
ee them to realize that someone had seen something
going on on the bus.

Q Did you tell the children that there were
pictures taken on the bus?

A I'm not sure exactly. Except that I knew
there had been a camera on the bus and someone had been
taking pictures.

Q In the course of your investigation, did
you determine who it was that was taking pictures on the
bus?

A I don't remember.

Q Did you determine whether there were other

adults supposed to be on the bus, other than Mr. Izzo?

 

D & G REPORTING SERVICE, INC. (212) 732-1707
APP. 0861

 
10

 

Case 2:06-c\

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

rTrSer

Wallene Jones 41
A I believe at one point or maybe at several
points there was supposed to have been someone else on
the bus.
Q Did you ever identify the individual who

was on the bus with Mr. Izzo?

A I'm really not sure.

Q Was it one person or more than one person?
A I'm not sure about that either.

Q In the course of your investigation, did

you ever determine that the bus was taken to locations
where the children were taken off the bus and into

another structure?

A Yes.
Q What did you determine in that regard?
A I'm not sure. But I don't believe there

was any determination made. But I'm not sure about
that.

Q In the course of your interviews with the
children, did you ever hear about the children being

taken into a bank, for example?

A Into another building. I'm not sure if it
was a bank or if it was a building. I'm not sure.
Q You told us about going out and taking

photographs with Miss Riordan. Were any of the

 

D

& G REPORTING SERVICE, INC. (212) 732-1707
APP. 0862

 
Case 2:06-c

v-03136-JS Document 41-13 Filed 01/28/21 Page 19 of 61 PagelD #: 6761

 

10

tbat

12

13

14

ahh

16

17

18

19

20

21

22

23

24

25

 

Wallene Jones 118
of it as well?
A That's correct.
Q Do you know whether the relationship became

somewhat personal before, after or during the
investigation that we've been discussing?

A I really don't remember.

Q I think you stated in your prior testimony
that the ability of the child to remember the details of
what was alleged was an indicator to you that the
child's voracity was beyond suspicion; is that correct?

A That's correct.

Q Were there any children who initially

failed to provide sufficient detail concerning these

allegations?
A (No response.)
Q Children who initially were reluctant to

speak about what occurred?

A Once they did speak on the subject?

Q What I'd like to know is when you first
started taking statements, were there any children who
were reluctant to speak about what had occurred?

A Oh, yes, certainly. Sure they were.

Q At that point, did you continue in your

questioning with them?

 

D & G REPORTING SERVICE, INC. (212) 732-1707
APP. 0863

 
Case 2:06-cv-03136-1S Document 41-13 Filed 01/28/21 Page 20 of 61 PagelD #6762

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Wallene Jones 119
A Usually I would go back and interview them
at another time.
Q Were any of these children reluctant to

speak about what had occurred on a second visit that you
may have made to them?

A That's possible. I'm not positive about
that, but that's possible.

Q In the event that the child was reluctant
to speak to you about the allegations in any detail,
would you, after that second occasion, make a third
appointment to see them?

A Yes, I would.

Q In your taking of statements, were there
any children who failed to give you sufficient detail on
the first two attempts such that a third one was

necessary to secure further information?

A That is possible, but I cannot say for
sure.

Q Would there be any record to that effect?

A I really can't say on that for sure.

Q Is there anyone that could?

A If I did not make a notation of that, then

that would not be in the file.

Q In interviewing these children, did you

 

D & G REPORTING SERVICE, INC. (212) 732-1707
APP. 0864

 
LASER STOCK FORM B

7

THE CORBY GROUP 1-800-255-5040

Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 21 of 61 PagelD #: 6763

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

SUPREME COURT OF THE STATE OF NEW YORK

custody of 3 SEM and
ee a ges

Plaintiffs, :

-against- :Index # 323/90

HICKSVILLE UNION FREE SCHOOL DISTRICT,
HARAN TRANSPORTATION COMPANY,
ROBERT 1220,

oe

Defendants.

Mineola, New York

November 22, 1995
Before:

HON. EDWARD W. MCCARTY, III,

Supreme Court Justice
Appearances:

CHARLES F. BRENNAN ESQ.
and
DOMINIC J. SICHENZIA, ESQ.
Attorneys for the Plaintiffs

CLARK, GAGLIARDI & MILLER, P.C.
BY: HENRY G. MILLER, ESQ.,
and
ROBERT FRISENDA, ESQ.
Attorneys for the Defendant. Harran

KROLL & TRACT, ESQS.
BY: STANLEY E. ORZECHOWSKI, ESQ.
and
MICHELE J. MITTLEMAN, ESQ.

AGOGLIA, FASSBERG, MAGEE & CROWE, P.C.
BY: JOCELYNE S. KRISTAL, ESQ.
and ‘
PATRICK CROWE, ESQ.

TESTIMONY OF WALLENE JONES

Angela M. Porcaro
Official Court Reporter

 

APP. 0865

 
LASER STOCK FORM 8

THE CORBY GROUP 1-800-255-5040

Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 22 of 61 PagelD #: 6764

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Det. Jones - For Plf.-Hrg.-Direct 9

to Mrs. M@ifli®e and she signed it.
Q Was Kellie present when Bob, when Detective Dunn
read the statement to Mrs. Mpa?
A I’m not sure but that -- I think it says -- yes.
MR. SICHENZIA: Just one second, your Honor.
I have nothing further, your Honor.
THE COURT: You may inquire. Let’s have the
other document marked.
MR. SICHENZIA: I have.
THE COURT: Thank you very much.
CROSS-EXAMINATION
BY MR. MILLER:
Q Have you previously testified that the interviews
with the children generally lasted about two to three hours?
A I’m not sure if that’s what I testified to.
Q Is that accurate?
A Some did. Some may have lasted less time. Some
may have lasted more time.
Q Did some last as long as five hours?

A That’s possible.

Q How long did your interview with <==? Maly

A I really don’t know.

Q And you are not able to tell us how often you were

 

APP. 0866

 
=

LASER STOCK FORM B

es

THE CORBY GROUP 1-800-255-5040

Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 23 of 61 PagelD.#:.6765

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Det. Jer -s - For Plf.-Hrg.-Cross 87

A I don’t believe so, no.

Q When did you ask her that subject? When did you
ask her about that? When during the interview did that
subject come up?

A I really don’t recall.

Q Well, it’s written on the top of the first page of
the notes; is it not?

A That’s correct.

Q And it’s written at a place where there is also a
notation in your entry with regard to the child’s words or
the terms that she uses for some of the body parts; is it
not?

A That’s correct.

Q Now, having made that reference or directed your
attention to that part of the notes, does that refresh your
recollection of the subject of rainbow sherbert or ice cream
having been brought up in the early stages of the interview?

A No, that does not.

Q In any event, you did indicate earlier, I believe,
that you did go back to give ice cream or sherbert or foods
of that nature to the children that you had interviewed; is
that correct?

A Some of them, yes.

Q I think you told us last time that you recollected

 

APP. 0867

 
~

LASER STOCK FORM B

THE CORBY GROUP 1-800-255-5040

Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 24 of 61 PagelD #: 6766

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

SUPREME COURT OF THE STATE OF NEW YORK

custody of (mm and
ST BEE EEE , :

Plaintiffs,
-against- :Index # 323/90

HICKSVILLE UNION FREE SCHOOL DISTRICT, .
HARAN TRANSPORTATION COMPANY,
ROBERT I2ZZO,

Defendants.

Mineola, New York
November 22, 1995
Before:
HON. EDWARD W. McCARTY, III,
Supreme Court Justice
Appearances:
CHARLES F. BRENNAN ESQ.
and ‘
DOMINIC J. SICHENZIA, ESQ.
Attorneys for the Plaintiffs

CLARK, GAGLIARDI & MILLER, P.C.
BY: HENRY G. MILLER, ESQ.,
and
ROBERT FRISENDA, ESQ.
Attorneys for the Defendant. Harran

KROLL & TRACT, ESQS.
BY: STANLEY E. ORZECHOWSKI, ESQ.
and
MICHELE J. MITTLEMAN, ESQ.

AGOGLIA, FASSBERG, MAGEE & CROWE, P.C.
BY: JOCELYNE S. KRISTAL, ESQ.
and
PATRICK CROWE, ESQ.

CROSS-EXAMINATION OF WALLENE JONES ONLY

Angela M. Porcaro
Official Court Reporter

 

APP. 0868

 
LASER STOCK FORM B

THE CORBY GROUP 1-800-255-5040

Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 25 of 61 PagelD #: 6767

iv

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Det. Wallene Jones - For Plf. - Cross 5

child has uade a disclosure, to clarify.

Q That’s your position, right?
A That’s my position, that’s correct.
Q Do you have a specific recollection of when you

brought the dolls in to the Magmimme interview?

A No, I do not.

Q Did. you make any notes at the Meme interview?

A I‘m not sure.

Q I ask you to look at this particular sheet which
is marked Exhibit Five and I ask you whether that’s in your
handwriting?

A Yes, it is.

MR. MILLER: Your Honor, is Exhibit Five in
evidence as far as this hearing goes?
THE COURT: Yes.

Q May I see that, please? You may keep the
exhibit.

Q When did you take these notes?

A It says August 28th, ‘89.

Q Does that refresh your recollection that it was
August 28th?

A Yes.

Q Does that refresh your recollection as to how long

you were there on August 28th?

 

APP. 0869

 
LASER STOCK FORM B

THE CORBY GROUP 1-800-255-5040

Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 26 of 61 PagelD #: 6768

10
11
12
13
14
15
16
17
18
aS
20
21
22
23
24

25

 

 

SUPREME COURT OF THE STATE OF NEW YORK

custody of SS and
SSS Fe a Se: |

Plaintiffs,
-against- :Index # 323/90
HICKSVILLE UNION FREE SCHOOL DISTRICT,

HARAN TRANSPORTATION COMPANY,
ROBERT 12ZO, :

Defendants. .

Mineola, New York
November 22, 1995
Before:
HON. EDWARD W. MCCARTY, III,
Supreme Court Justice
Appearances:

CHARLES F. BRENNAN ESQ.
and ‘
DOMINIC J. SICHENZIA, ESQ.
Attorneys for the Plaintiffs

CLARK, GAGLIARDI & MILLER, P.C.
BY: HENRY G. MILLER, ESQ.,
and
ROBERT FRISENDA, ESQ.
Attorneys for the Defendant. Harran

KROLL & TRACT, ESQS.
BY: STANLEY E. ORZECHOWSKI, ESQ.
and
MICHELE J. MITTLEMAN, ESQ.

AGOGLIA, FASSBERG, MAGEE & CROWE, P.C.
BY: JOCELYNE S. KRISTAL, ESQ.
and
PATRICK CROWE, ESQ.

CROSS~EXAMINATION OF WALLENE JONES ONLY

Angela M. Porcaro
Official Court Reporter

 

APP. 0868

 
LASEA STOCK FORM B

THE CORBY GROUP 1-800-255-5040

Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 27 of 61 PagelD #: 6769

10

11

12

13

14

eS

16

17

18

19

20

21

22

23

24

25

 

 

Det. Wallene Jones - For Plf. - Cross 6

A No, it does not.

Q Would you be good enough to read this exhibit
which is in evidence for the purposes of this hearing to us,
please, so we can go through it together? I may enterrupt
you from time to time.

A Okay. Bob had his pants --

Q (Interrupting) Start from the top of the page.

A Start from the top. (Reading) August 28th,

August 28th, ‘89. Wednesday, Strawberry/Rainbow sherbert,

multi-colored sprinkles.

Q What does that refer to?

A That is apparently the Kine of sherbert she lixes.

Q Why did you write that?

A Probably because we had planned to bring her
sherbert at some time.

Q Why?

A Well, we on occasion did bring the children ice
cream or sherbert after the statement was taken or after the
interview.

Q Why?

A I don’t know.

Q It’s a reward for giving the statement; isn’t it?
A No, absolutely not.
Q Keep reading, please.

 

APP. 0870

 
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 28 of 61 PagelD #: 6770

*.
t

10

el

LASER STOCK FORM B

x L2

“—,

13

14

15

16

17

18

THE CORBY GROUP 1-800-255-5040

19

20

21

22

23

24

25

 

 

Det. Wallene Jones - For Plf. - Cross 44
THE WITNESS: Yes, I talked about the case.

Q And then you said to him, "Well, why are they
calling you, Bob? Why are they calling you?" Certainly you
said that?

A No, I did not.

Q Didn’t you have a little curiosity?

A None at all.

Q Didn’t he say, "How is it? How are they? What do
I have to watch out for?" Didn’t he say that to you?

A No, he did not.

THE COURT: Why don’t we take our break now?
(Recess taken.)

Q Detective Jones, is it correct that it’s your
practice and that of the other detective if I child says to
you, "Nothing happened. There was no sex abuse," it’s your
practice not to take a statement; am I correct?

A That’s correct.

Q And'the other thing I wanted to ask you, was it
part of your practice, if you recall, when you interviewed
mie Meimbet, in saying to the child, "You know, he may have
done bad things to you and you didn’t even know it?"

A No.

Q I want to tell you and then ask you a question on

it, that Mrs. Mull has told the judge that in her diary

 

APP. 0871
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 29 of 61 PagelD #: 6771

‘

C

10

11

LASER STOCK FORM 8B

12

-_-

13

14

15

16

17

18

JHE CORBY GROUP 1-800-255-5040

19

20

21

22

23

24

25

 

 

 

Det. Wallene Jones - For Plf. - Cross 45

after the August 25th interview, that Cay, the child came

out and said about the police, "You know, they’re right.

They’re right," meaning the police, "he was doing bad things

and I didn’t even know it."

Would that refresh your recollection that that

would be something that you would have said on August 25th?

A

Q

No.
No?
No.
Thank you.

THE COURT: It’s a very interesting point of
view, prospective question, because in essence
that could have been G@lR’s words, "They’re
right," he was doing -- not something that she
said

MR. MILLER: I would say respectfully that
would be a bit of a stretch of interpretation. It
does seem to me that the child was telling the
mother, "They, the police, are right. You know,
he was doing bad things but I wouldn’t even know
about it."

THE COURT: I understand your position.

MR. MILLER: You are the trier of this issue

and obviously you will draw whatever conclusion

 

APP. 0872

 
LASER STOCK FORM B

_

THE CORBY GROUP 1-000-255-5u40

Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 30 of 61 PagelD #: 6772 .

10

11

12

13

14

15

16

17

18

19

20

21

25

24

25

 

 

 

Det. Wallene Jones - For Plf. - Cross

46

you want. For me it is just one more element of

unreliability.

‘ THE COURT:

I understand.

 

APP.

0873

 
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 31 of 61 PagelD #: 6773

7 ‘

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

proceedings

AND = eres ees |
Plaintiffs

-against-
HICKSVILLE UNION FREE SCHOOL DISTRICT,
TRANSPORTATION COMPANY, ROBERT I2ZZO
Defendant,

October 11, 1

2
323-90
HARRAN
-X
995

Mineola, New York

Before,
HON. EDWARD W. MCCARTY

Appearance s;:

CHARLES F. BRENNAN, ESQ.
DOMINIC J. SICHENZIA, ESQ.
Attorneys for Plaintiffs

HENRY G. MILLER, ESQ.
ROBERT FRISENDA, ESQ.

III, J.8s.C.

Attorneys for Defendant Harran

STANELY E. ORZECHOWSKI ESQ.
MICHELE J. MITTLEMAN, ESQ.

Attorneys for Defendant Hicksville

JOCELYNE S. KRISTAL, ESQ.
PATRICK CROWE, ESQ.
Attorneys for Defendant Izzo

Maria Santaly, C.S.R.
Official Court Reporter

APP. 0874
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 32 of 61 PagelD #: 6774

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Waterbury-Defendant-Direct

WALLENE JON E S, called as a witness on
behalf of the Plaintiff, being first duly sworn,
testified as follows:
THE CLERK: Please be seated.
Please state your name for the record.
THE WITNESS: My name is
W-a-l-l-e-n-e, Jones. J-o-n-e-s.
THE CLERK: Rank,.
THE WITNESS: Retired detective.
THE CLERK: Shield.
THE WITNESS: Four nine four.
THE CLERK: Command.
THE WITNESS: Sex crimes squad,
Nassau County Police Department.
THE CLERK: Thank you.
THE COURT: Retired detective
Jones, it’s nice to have you here, just
relax, okay answer the questions posed to
you by counsel, you may inquire, sir.
DIRECT EXAMINATION
BY MR. SICHENZIA:
Q Good morning, Miss Jones, my name is

Dominic Sichenzia, I think we met briefly out in

APP. 0875
s

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 33 of 61 PagelD #: 6775

40
Jones-Plaintiff-direct

Q Was there a policy or procedure
regarding the presence of parents during the
interviewing of children of under eleven years of
age?

A Under no circumstances have I ever
interviewed a child with a parent present.

THE COURT: What his question, was
there a policy for or against it.

THE WITNESS: No policy. It was
just basically the detective who was doing
the interviewing or the investigation, what
they.

Q I think you answered my question. I‘il
ask it, did you have a personal policy that you
followed with regard to parents being present

when you interviewed children under the age of

eleven?
A Yes, I did.
Q What was that policy?
A No parents ever present.
Q What was the reason for that?
A Well, children if they have not told

their parents already, there is some reason why

they have not told their parents, and children

APP. 0876
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 34 of 61 PagelD #: 6776

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Supreme Court
Mineola, New York

July 22, 1994
11:10 a.m.

DEPOSITION of DETECTIVE NANCY MYERS, a
non-party witness, pursuant to Article 31 of the Civil
Practice Law and Rules of Testimony, and Subpoena, held
at the above-mentioned time and place, before Jane E.

Duda, a Notary Public of the State of New York.

 

D & G REPORTING SERVICE, INC. (212) 732-1707
APP. 0877

 
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 35 of 61 PagelD #: 6777

10

11

12

13

14

iS

16

17

18

19

20

21

22

23

24

25

 

 

APPEARANCE 8:

HON. CHARLES MARCHESE
Judicial Hearing Officer

TALISMAN, RUDIN & ESKENAZI, ESQS.
Attorneys for Plaintiff KANI, GOLDBERG,
PIPITONE, RAFIC, GIARDIN, FUSCO,
CALABRESE, PALMER, BROWER, BAUM, TOBIN,
SCHAEFFER & ROSEN
114 Old Country Road
Mineola, New York 11501

BY: CRAIG SNYDER, ESQ.

WILBUR TALISMAN, ESQ.

FRANK X. KILGANNON, ESQ.
Attorney for Plaintiffs
PUCCI, CROMWELL, TOICH & MCCALLEY
1551 Kellum Place
Mineola, New York 11501
BY: ANTOINETTE BELLINI, ESQ.

DAMASHEK, GODOSKY & GENTILE, ESQS.
Attorneys for Plaintiffs ZEE
233 Broadway
New York, New York 10279-003
BY: RICHARD M. GOLDSTEIN, ESQ.

BRECHER, FISHMAN, FEIT, HELLER, RUBIN
& TANNENBAUM, ESQS.
Attorneys for Plaintiffs MONTI
222 Broadway
New York, New York 10038
BY: LONNY LEVITZ, ESQ.

 

D & G REPORTING SERVICE, INC. (212) 732-1707

APP. 0878

 
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 36 of 61 PagelD #: 6778

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

APPEARANCES (continued):

MARTIN, CLEARWATER & BELL, ESQS.
Attorneys for Defendant
HARRAN TRANSPORTATION COMPANY
220 East 42nd Street
New York, New York 10017

BY: JOHN LYDDANE, ESQ., of Counsel

KROLL & TRACT, ESQS.
Attorneys for Defendant
HICKSVILLE UNION FREE SCHOOL DISTRICT
120 Mineola Boulevard
Mineola, New York 11501

BY: STANLEY E. ORZECHOWSKI, ESQ., of Counsel

RICHARD J. INZERILLO, ESQ.
Attorney for Defendant ROBERT I2ZZ0
811 Jericho Turnpike
Smithtown, New York 11787

BY: SCOTT CACCIABAUDO, ESQ.

MULHOLLAND, MINION & ROE, ESQS.
Attorneys for Defendant ST. IGNATIUS
374 Hillside Avenue
Williston Park, New York 11596

BY: DONNA DeNICOLA, ESQ., of Counsel

CURTIS, ZAKLUKIEWICZ, VASILE, DEVINE.

and MC ELHENNY, ESQS.
Attorneys for Defendant STANLEY J. OLES
2174 Hewlett Avenue P.O. Box 801
Merrick, New York 11566-0801

BY: MARIJANE MCQUEENEY, ESQ.

 

D & G REPORTING SERVICE, INC. (212) 732-1707

APP. 0879

 
17

Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 37 of 61 PagelD #: 6779

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

APPEARANCES (continued) :

NOTIFIED OF DEPOSITION BUT DID NOT APPEAR:

LERNER, GORDON & HIRSCH, ESQS.
Attorneys for Plaintiff BERG.
One Old Country Road
Carle Place, New York 11514

PAUL BURLANT, ESQ.
Attorney for Plaintiffs JOHNSON
1565 Franklin Avenue
Mineola, New York 11501

CHARLES F. BRENNAN, ESQ.
Attorney for Plaintiffs MUSINSKI,

MARCIN,

CONNOLLY, MC MAHON, MULDER, BROUSSEAU,
PFAENDER, VISCONTI, PATRICOLO, DELANEY,

RAJAN, SINGLE, and GOODWIN
11 Clinton Avenue

Rockville Centre, New York 11570

STOCK & OSBORN, ESQS.
Attorneys for Plaintiffs CONK
88 Second Street
Mineola, New York 11501

 

D & G REPORTING SERVICE, INC. (212) 732-1707

APP.

0880

 
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page38 of 61 PagelD #::6780.._-

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

N. Myers 65
A Did I see any? No.
Q Did anybody ever give you any photographs

of children that were supposed to represent some injury
that a child had gotten?

A I never saw any, no.

Q Did you ever obtain any physical evidence
of injury to any of the children involved in the bus
cases?

A No.

Q Did you ever obtain any written records
reflecting injury to any of the children involved in the
bus case?

A I believe the medical reports were
negative.

Q When you say the medical reports were
negative, are you referring to medical reports of
examinations arranged by you after taking statements
from children, where the children indicated that they
were in some way penetrated?

A Yes.

Q And was it routine police practice that if
a child indicated to a police investigator that there

had been penetration, that such a medical examination be

obtained?

 

APP. 0881

 
Case 2:06-cv-03136-JS. Document 41-13 . Filed 01/28/21 Page 39 of 61 PagelD #: 6781

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

N. Myers 66
A Yes.
Q Were the medical examinations obtained by
medical personnel trained in evaluating children for

physical evidence of sexual molestation?

A Yes.

Q Where were those examinations routinely
done?

A I believe I sent most of them to Long

Island Jewish.

Q And at Long Island Jewish did they have a
specific unit within the hospital that took care of that
type of investigation?

A Yes.

Q Did the investigation include medical
examinations plus certain cultures for infections?

A yes.

Q With respect to the children in the bus
cases who were sent to Long Island Jewish for that type
of examination, do you recall how many children there
were?

A I believe they all went, but some of them
might have gone to the Nassau County Medical Center, but
I think that most of them I sent to Long Island Jewish.

They have have an excellent doctor there.

 

APP. 0882

 
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 40 of 61 PagelD #: 6782

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

N. Myers 92

Q And in terms of those fears, did you do
anything in the course of interrogating the children to
allay those fears?

A Yes, that’s what I explained to you, I ama
police officer and it would be okay. And we were there
to protect them.

Q Did you ever tell them in words or
substance that Mr. Izzo would not have access to them or
their parents?

A I might have told them that.

Q Do you have any specific recollection of
what you said in that regard?

A Exactly, to each child, no.

Q Did you ever see any NYSIID sheet on Mr.
Izzo, Mr. Oles or Mr. Quintano?

A I might have. I don't recall.

Q In terms of your investigation, did you
ever develop any information that any of these
individuals had been charged with sex crimes in the
past?

A No.

Q In the interviews that you had with the
children, was there any standard pattern in terms of the

time of day or the length of time that you spent with

 

D & G REPORTING SERVICE. INC. (212) 732-1707
APP. 0883

 
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 41 of 61 PagelD #: 6783

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

N. Myers 93
the children?

A I think it was all different. Sometimes I
went back two or three times to one child. There were
some five.

Q In terms of the time of day when you Saw
the children, was there any specific time of day that
you conducted your interviews?

A Sometimes in the day, sometimes in the
evening, whatever I was working, whatever tour of duty.

Q In terms of how long you stayed in the

—_—

 

course of an individual interview, was there any minimum

Or maximum amount of time that you would take?

 

ees
A As long as it would take me.
Q Did most of the interviews fit a particular

pattern in terms of length of time?

A No, it's an individual thing.

Q Did you ever indicate to any of the
Children that there was a camera on the bus that may
have recorded things?

A The children told me that Mr. Izzo was
taking pictures of them.

I didn't say anything about a camera being
on the bus.

Q In the course of your investigation, did

 

D & G REPORTING SERVICE, INC. (212) 732-1707
APP. 0884

 
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 42 of 61 PagelD #: 6784

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

N. Myers 100
A Yes.
Q To your knowledge, were the dolls in the
possession of the Police Department used by any of the

detectives in the investigation we have been discussing?

A I wasn't there when other detectives were
doing their interview. They might have used them.

Q To your knowledge, they didn't?

A To my knowledge, I don't think anybody did

Q Did you interview a child named Jesuits
a

A Yes.

Q Did you interview a child named éiummume
(imme 2?

A Yes.

Q Did you use any type of dolls in your

interview with Jaa «Reem?
A I don't believe I did, no.
Q Did you use any type of dolls in your

interview with Nexggmiee Gogo ?

 

A I don't think so, no.
Q Did you interview a child name Si=—imz~
ae,
A I'm not sure if I did that interview.
Q Do you recall any of the children telling
D & G REPORTING SERVICE, INC. (212) 727-77°7

APP. 0885

 
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 43 of 61 PagelD #: 6785

ba

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

N. Myers 100

A Yes.

Q To your knowledge, were the dolls in the
possession of the Police Department used by any of the
detectives in the investigation we have been discussing?

A I wasn't there when other detectives were

doing their interview. They might have used them.

Q To your knowledge, they didn't?

A To my knowledge, I don't think anybody did

Q Did you interview a child named Jeummimieme
a

A Yes.

Q Did you interview a child named <ixummme
“pve Y

A Yes.

Q Did you use any type of dolls in your

interview with Jel Reem?
A I don't believe I did, no.
Q Did you use any type of dolls in your

interview with Nexgmiige Gdgmmmmmiien ?

 

A I don't think so, no.
Q Did you interview a child name Séaiimms
aes ¢
A I'm not sure if I did that interview.
Q Do you recall any of the children telling
D & G REPORTING SERVICE, INC. (212) 732-1707

APP. 0885

 
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 44 of 61 PagelD #: 6786

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

N. Myers 101
you that they were reluctant to testify before the Grand
Jury?

A Yes, there were some children that did not

want to testify, yes.

Q Do you remember who they were?
A Not specifically, no.
Q Do you remember how you overcame their

reluctance, if you did?

A Well, I used different methods. I remember
being outside the grand jury room and I did let one of
the girls wear my earrings. I had a habit of wearing
leng dangling earrings, which the kids would like. And
I told her she could wear them.

I believe there was a pig, one of the court
reporters had a little pink pig, and a few of the
children brought that pig inside the Grand Jury with
them.

Q Were you present when the children
testified before the Grand Jury?

A No, I was not in the Grand Jury room.

Q Were you present when the kids were
interviewed by Maureen Reardon before they testified?

A I don't recall which interviews I would

have been in on.

 

D & G REPORTING SERVICE, INC. (212) 732-1707
APP. 0886

 
———

Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 45 of 61 PagelD #: 6787

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

N. Myers 104

A I wasn't aware of any supervision. That
ce.

 

=

happened with Sergeant Gorman.
THE COURT: In the Police
Department, you mean?

Q In other words, you were, as a charge
detective, in charge of this investigation. The task
force was organized and you went about the investigation
without any help from above?

A Correct.

Q In terms of liaison with the prosecutor's
office, who handled that?

A Well, Sergeant Gorman would have spoken to
the district attorney's office.

Q Okay. In the course of the investigation,
did you have any contact with the prosecutor's office?

A Oh, yes.

Q At what juncture did you begin to have
contact with the prosecutor's office?

A Right before Mr. Izzo was arrested for the
first time.

Q What was the nature of your contact?

A I believe it was determined through
Lieutenant Daley, who was our supervisor at that time,

and assistant district attorney Maureen Reardon, and it

APP. 0887

 

D & G REPCRTING SERVICE, INC. (212) 732-1707

 
17

Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 46 of 61 PagelD #: 6788

-

10

11

12

13

14

15

16

7

18

19

20

21

22

23

24

25

 

 

N. Myers 105
was determined that, yes, we would make the arrest.
Q Okay. And from that point on, how
frequently did you have contact with anyone in the
prosecutor's office?

A Oh, I spoke to Assistant District Attorney

Maureen Reardon quite often, after interviewing the

 

 

children, after taking statements, she was made aware of

 

 

everything that was going on in the investigation.

a

Q Did Mrs. Reardon have any input into the

style or scope of the investigation?

A Yes, I think she did.

Q To what extent?

A Well, it was her determination as to
c—eoOC

 

 

 

reinterviewing the victims. After I took a statement,

 

a
she was forwarded a copy of the statement. And whatever

arrangements she made to speak with these people, I was
not present when she did that.

Q Did she in any way direct the scope or
Style of your efforts to investigate the allegations,
apart from what she did herself?

A With myself, no, I would say no.

Q Who determined how much time should be
devoted to this investigation?

A That decision was made by Sergeant Gorman.

APP. 0888

 

D & G REPORTING SERVICE, INC. (212) 732-1707

 
-

Case 2:06-cv-03136-JS Document 41-13 Filed 0 1 2) #: 6789

- 24S

Tv t

 

1 SUPREME COURT OF THE STATE OF NEW YORK

2 Custody of spuaene 2nd

(eS a ey.
3
4 Plaintiffs,
5 -against- :Index # 323/90

6 HICKSVILLE UNION FREE SCHOOL DISTRICT,
HARAN TRANSPORTATION COMPANY,

7 ROBERT 1I2ZZO,
8 Defendants. :
—- | @—- = = = e— KF— K— er wwe eke Ke er Ke ee Ke es xX
9 Mineola, New York

December 1, 1995
10 Before:

HON. EDWARD W. McCARTY, III,

LASER STOCK FORM 6B

11 Supreme Court Justice
Appearances:
12 CHARLES F. BRENNAN ESQ.
and
13 DOMINIC J. SICHENZIA, ESQ.
Attorneys for the Plaintiffs
5 14
3 CLARK, GAGLIARDI & MILLER, P.C.
8 15 BY: HENRY G. MILLER, ESQ.,
8 and
a 16 ROBERT FRISENDA, ESQ.
3 Attorneys for the Defendant. Harran
G 17
@ KROLL & TRACT, ESQS.
8 18 BY: STANLEY E. ORZECHOWSKI, ESQ.
z and
19 MICHELE J. MITTLEMAN, ESQ.
20 AGOGLIA, FASSBERG, MAGEE & CROWE, P.C.
BY: JOCELYNE S. KRISTAL, ESQ.
21 and
PATRICK CROWE, ESQ.
22
23 CROSS-EXAMINATION OF SUSAN CONNOLLY AND
DETEGTIVE NANCY MEYERS
24 - - -
Angela M. Porcaro
25 Official Court Reporter

 

 

APP. 0889

 
LASER STOCK FORM 8B

—

THE CORBY GROUP 1-800-255-5040

Gase 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 48 of 61 PagelD #: 6790

10

11

P

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

Det. Nancy Meyers - Hrg. - Cross 45
didn’t you?
A They were interviewed. I don’t recall if I was
one of the detectives that actually went to Sears.
Q In any event, nobody could be found who saw

children being abused there; is that right?

A In Sears?

Q Yes?

A In Sears, no.

Q Did you always re-interview a child when there was
a denial?

A As we developed more information -- if a child

told us that there was another child involved with the child
we were taking the statement from, yes, we would go back and
re-interview that child.

Q Some of the kids told you that Mr. Izzo let other
people on the bus to help him do bad things; right?

A Yes.

Q You never found one person, did you?

A No, I didn’t.

Q Thanks. The others will have a go with you, also.

 

APP. 0890

 
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 49 of 61 PagelD #: 6791

STANLEY J. OLES, JR.
Defendants.

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NASSAU

) oe =n infant under the age Index No:
of 14 years, by his father and natural 22760/89

guardian, STEPHEN P. eo and ST? —_a_"
Individually,
Plaintiffs,

- against -
HICKSVILLE UNION FREE SCHOOL DISTRICT
HARRAN TRANSPORTATION CO., INC., ROBERT
IZZO, and DIOCESE OF ROCKVILLE CENTRE/
ST. IGNATIUS LOYOLA SCHOOL,

Defendants.
MEMORANDUM OF LAW
Statement of Facts -

C——mmm=m= testified at trial and at her hearing that she
had no recollection of being sexually abused by Robert Izzo and
that her review of the transcript of her Grand Jury testimony and
the police statement of August 28, 1989, did not refresh her
recollection.

She had no recollection of what the police said or about
what they asked her or what she may have said to them. She had
no recollection of signing the written statement and no
recollection of the statement being read to her. She did not

write and wouldn’t have read the statement when she was 5 years

old.

APP. 0891
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 50 of 61 PagelD #: 6792

She testified she told the police the "truth" but could not
say what she told them, nor could she recall how many times she
was interviewed. She was unable to verify that the allegations
as set forth in the written statement were true at the time of
the police interview.

At her deposition in 1992, she denied that Robert Izzo had
ever touched her private parts and denied she ever told the
police that she kissed Robert Izzo’s penis (as alleged on the
police statement). At her 50-H hearing in 1991, she denied every
seeing Robert Izzo’s penis.

Mrs. emummem testified that the police interviewed her
daughter on three occasions; on July 14, 1989, August 25, 1989,
and August 28, 1989. The first interview by Detectives Meyers
and Merriweather lasted 30-45 minutes. The second and third
interviews by Detective Jones and Dunn each lasted between 2-3
hours.

Renee Krieger, a social worker at North Shore University
Hospital, testified that Mrs. «=m told her that wagi§™ denied
any sexual abuse when initially interviewed by the police. She
further testified that she questioned the parents as part of a
parent’s questionnaire and recorded their answers in which Mrs.
Mees repeats her daughter’s prior denial of sex abuse. The
initial denial of — abuse to the police is also recorded in the
history Mrs. Krieger took from Mrs. \—=

Nancy Line (formerly Detective Nancy Meyers) claims she

never specifically asked —-—-=— if she was sexually abused on her

APP. 0892
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Pagé 51 of 61 PagelD #: 6793

initial interview, but admitted that no sexual abuse was reported
an that one of ner purposes in interviewing (a was to see if
she was abused. She did not recall arranging any follow up
interviews. No notes or statement was taken. She admitted that
she generally does not take any notes or statements when a person
denies sexual abuse, and no notes of this interview were taken.

Mrs. eum recalled that she had been told of Robert Izzo’s
prior arrest for alleged sexual abuse by L emma in (who would
later describe Mrs. «mem as ("crying hysterically on the
phone"). She testified that the police described to her what a
pedophile is and the characteristics of a pedophile. She also
recalled that the police produced two anatomically correct dolls
during the interview of (*=™™ on August 28, 1989.

Detective Dunn claimed he never discussed Robert Izzo during
his critical interview on August 25, 1989, and no statement was
then taken. Detective Jones however admitted on cross-
examination that she took notes of their August 25, 1989
interview, which clearly demonstrates that em was questioned
about how Robert Izzo touched her. Her notes report hugs and
kisses and tickling, but do not report any act of oral or anal
sodomy or rape.

Detective Jones and detective Dunn denied any recollection
of whether dolls were used on the interviews of August 25 or
August 28, 1989. Detective Jones has previously testified that
she does not generally use dolls with interviews of young

children since they are inherently suggestive.

APP. 0893
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Pagé 52 of 61 PagelD #: 6794

Neither Detective Jones nor Detective Dunn had any
reco.lection of what they asked C -=—mmmmm .r on August 25 or
August 28,: 1989, nor did they have an independent recollection of
what she said. While Detective Dunn denied that C=
verified the truth of the statement, C..m= denied any
recollection of having heard the statement being read. Mrs.
heme testified sm_—mmmm=was silent and never said anything
concerning the statement when it was read.

The notes taken by Detective Jones and the statement written
by Detective Dunn contain marked differences. Detective Jones’
notes admittedly do not record any allegation that Robert Izzo
“rubbed his penis against my butt and my front private part. He
put his penis where I make pee pee". It is also significant that
a correction was made on the last line of the statement
substituting "put" for rubbed, a material change suggesting
“rape". This change was not initialed by Mrs sa—_=- ace .
‘mmm §=8contrary to police practices when a change or correction
is being made by the person giving the statement.

The unreliability of the allegations within the police
statement is demonstrated by the following circumstances:

]) ll — 7 was only 5 years old, a circumstance that

Detective Jones agreed would render her vulnerable to
suggestion.

(2) She was repeatedly questioned by two police officers

for a period of 4 to 6 hours on August 25 - August 28,

APP. 0894
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 53 of 61 PagelD #: 6795

(3)

(4)

(5)

(6)

1989, Dolls were used on at least one occasion, a
circumstance which is highly suggestible.

At her 1992 deposition, o=™™% testified that the police
told her what other kids said and that Robert Izzo was
in jail, a circumstance that Detective Meyers admitted
would contaminate the interview with suggestion.
Detective Jones in earlier testimony admitted it was
her practice to tell children that she knew what
happened and that other kids had told her what happened
and that Bob had a camera on the bus.

Detective Meyers admitted that repetitious questioning
on the subject of sex abuse concerning a 5 year old
child may produce unreliable allegations.

Despite leading and suggestive questioning by Maureen
Riordan, ( eer did not testify as to virtually
all of the allegations written by Detective Dunn inn

the August 28, 1989.

There was no testimony before the Grand Jury of oral sodomy,

rape or fondling activity.

(ij wme then testified that Robert Izzo put his penis

in her but on “Red Day" and that == ame = was there when

this happened.

This testimony is absolutely false since =e was

not even in school on “Red Day" (February 10, 1989) as admitted

in plaintiffs’ bill of particulars and corroborated by the school

records.

APP. 0895
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 54 of 61 PagelD #: 6796

This Grand Jury testimony demonstrates that the
interrogations or interviews of em 4M -~=were contaminated by
the fact that someone told her about Red Day and about ——_7-
Cosme (who did testify that she was abused on "Red Day."

| MME oy was interviewed by Detective Jones and Dunn
on August 3, 1989 4 weeks before Cam@—li™lili&e:r was interviewed by
Detective Jones and Dunn. Nee » was EE
best friend at the time.

The circumstantial evidence suggests that —_s_ylMF— was
repeating what she was told had happened on Red Day when °¢==
(“ume was on the bus. This information was either directly
provided to Clam by the police or the district attorney,
Ce - Or the mam. 8 Her testimony demonstrates
that this child’s recollection" was then very susceptible to
suggestions, leading to a complete fabrication of events that
occurred when she wasn’t even in school.

Significantly, Maureen Riordan clearly attempted to solicit
other allegations of sex abuse against Robert Izzo without
success, and ended her questioning of the witness by challenging
her ability to recall, saying, "Did you have a loss of memory,
MR 2") «~“SF ‘s response was "No".

This Grand Jury testimony was given six weeks after the
police statement was made. It would be rather incredible for
Co a» to “forget" the allegations contained in the police
statement if in fact these events ever occurred. Moreover, this

highly impressionable child allegedly "remembered" abuse that

APP. 0896
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 55 of 61 PagelD #: 6797

occurred on the bus while she was away in Florida with her
family, testifying as to an act of anal intercourse that is not
recorded ih her police statement.

If her testimony was unreliable when she testified under
oath in open court before a Grand Jury, how reliable are the
alleged allegations made to the police six weeks earlier under
repetitive questioning, with suggestive dolls, in an inherently
coercive circumstance (alone, outside the presence of her
parents, with two detectives.)

The Likelihood of contaminations is further demonstrated by
the lack of objectivity of the police officer, Detective Jones
had expressed an opinion to one of the parents early in the
investigation that Robert Izzo had all the
children on the bus. Detective Dunn was the .
detective on the earlier on the seme case, and was
responsible for his - Detective Meyer and
Merriweather began their interviews of the parents by describing
what a pedophile is and their characteristics before they
interviewed each child.

The District Attorney’s Office appeared at a PTA meeting on
July 25, 1989, to address all the parents a month before
Detective Jones and Dunn first interviewed ———— ,

The Memes attended lawyer meetings in August at the » «sm
house before their daughter disclosed any sexual abuse.

It is also significant that Mrs. «emmpmm wrote to the school

principal on July 17, 1989, reporting that the police told her of

- 10 -

APP. 0897
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 56 of 61 PagelD #: 6798

“Robert Izzo’s background and activities" and of "touching games"
engaged in by Robert Izzo, statements that would be likely to
contaminate an interview of the child after these allegations are
repeated to the parents.

Mrs. @g@™@. actually arranged to have her daughter treated
and evaluated at North Shore University Hospital on August 22,
1989, prior to any disclosure of sex abuse according to Mr.

“gm. this circumstance would certainly tend to cause the
child to believe she was abused by Robert Izzo, and provided yet
another occasion for interrogation as to possible abuse.

Detective Meyers has testified that the majority of children
she interviewed denied sex abuse at the peel interviews.

No explanation is offered for the incredible delay of 5
weeks between the first and second police interviews. The
lengthy delay would likely increase the risk of contamination as
the police spoke to «mim ‘“s friends and school mates during these
interval and parents in frequent
conversation with each other.

Mr. wm" ‘s own diary notes reflect lawyer meetings as
early as July, 1989, casting doubt as the spontaneity or
reliability of the delayed disclosures.

The police statement of August 28, 1989 at best reflects

Detective Dunn’s alleged recollection of what ———— -

allegedly said to him.

APP. 0898
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 57 of 61 PagelD #: 6799

38
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 58 of 61 PagelD #: 6800

Mr & Mrs Benen,

86 Eps Ave
Hicksville Ny 11801

.
Aas’

North Shore University Hospital
400 Community Drive
Manhassecr, NY 11030

Ms. Sandra Kaplan,
Enclosed please find a copy of a final bill juste received

also please find a notice received from Susan Rothman, Nassau
County DA Office. This notice states that we receive 6
free sessions from your office. Mrs. Rothman strongly suggested
that we accept these free sessions and urged us to make an appointmenc,
even though Jesiiee® was already under Drs. care..

We only came to one session and then decided not to return
and use any other free sessions.

This matter of $300.00 unpaid is being curned over to my
atcorney Paul Burlant, 1565 Franklin Ave, Mineola, NY 11501
#516 742-0700. I am also filing a compliance with Assistant
Discrict Attorney Maureen Riordon.

We should not be held responsible for a supposedly Free

visit that we were mistakingly cold would help our criminal
———— ES

case. -

Bios You, yn ee
- 2A cf ‘

-f 7 aN /

N

APP. 0899
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 59 of 61 PagelD #: 6801

39
Prititet# AdMeHgv-03136-JS Document 41-13 Filed 01/28/21 Page 60 of 61 PagelDPag6domr |

From: NoleDreame@iiiiie
To: info@freejesse.net

Date: Sat, June 28, 2003 10:06 pm
Subject: A former student

 

Jesse,

I am a former student of Mr. Friedman's computer class. I just saw
“Capturing The Friedmans" today. I now live in South Florida and my Great Neck
days are way behind me. It is odd how seeing a movie can make you remember
things more clearly, and put things into focus.

I want to let you know that I never saw your father do anything to any
student. I just wanted ta add that I am sorry that vou last him from your
life. I lost my father when I was 14.

I came away from the movie with two strong convictions. First off, I
believe that while your father may not have been 100% innocent, I think that he
got caught up in the media storm and the police did use unethical tactics to
build a stronger case against him. I also believe that you are totally
innocent. This was quite a revelation to me. Back in late 1987, when the story came
out I was just shy of my 12th birthday. I was not yet able to look at the story
from any other angle than what was being fed to the community through the
media storm. I think that is so unfair that you lost 13 years of your life (not
to mention the most important thing, your good name), for things that you never
did.

I am so glad that the movie was made because it finally tells the true
Story and diaws no conclusions. Sadiy, if you had asked me about Arnoid
Friedman and yourself before the movie, I would have called both of you evil and
deserving of the worst kind of punishment possible. I now see your father as a
flawed man yes, but also as someone who was a victim of a campaign to trump up
more changes, 90% of which I believe are false. Lastly, I now believe that you
were just a kid and you sort of got caught up in something that someone of
that age couldn't handle. Once again I believe that vou are 100% innocent.

I am so sorry that you had to lose 13 years of your life and your
father over these things. May God bless you fully with a long happy life.

Sincerely,
A New Yorker in Fla

https:// freejesse.net/squirrelmail/src/printer_ fri bottom php?passed_ent_id=1&.
ttps://www. freejesse.net/squirrelmail/sre/printer_friendly_bottom.php?passed_ent_i APP. 0900
Case 2:06-cv-03136-JS Document 41-13 Filed 01/28/21 Page 61 of 61 PagelLPagé3os |

Subj: Re: This is why this film was made!!!!I_
Date: 71112003 12:55:00 PM Eastern Daylight Time

From: = Georg
To: Jesse2255@aol.com
Sent from the internet (Details) |

Hey Jesse,

{ was thrilled to have gotten your forward because | immediately recognized
the sender of that message. He is none other than one of my best friends -
that guy | was telling you about. | am so proud of him for doing the
conscientious and courageous thing. | had a long conversation with him last
night, and he ioid me expiicitiy that he is wing, if need be, to come

back to New York to testify on your behalf. This is great news indeed.
Congrats!

Ron

 

Help STOP SPAM with the new MSN 8 and get 2 months FREE*
http://join.msn.com/?page=features/junkmail

Sunday, July 13, 2003 America Online: Jesse2255

APP.

0901
